Citation Nr: 1101489	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 20 percent for left knee 
instability with torn meniscus.

4.  Entitlement to service connection for a lumbar spine 
disability to include as secondary to service-connected left knee 
disabilities.

5.  Entitlement to service connection for a cervical spine 
disability to include as secondary to service-connected left knee 
disabilities.

6.  Entitlement to service connection for neuropathy of the right 
lower extremity to include as secondary to lumbar spine 
disability.

7.  Entitlement to service connection for neuropathy of the left 
lower extremity to include as secondary to lumbar spine 
disability.

8.  Entitlement to service connection for neuropathy of the right 
upper extremity to include as secondary to cervical spine 
disability.

9.  Entitlement to service connection for neuropathy of the left 
upper extremity to include as secondary to cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1978, and from March 1980 to March 1984; the Veteran had 
subsequent reserve component service.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from September 2008 and January 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The Veteran testified at a 
Travel Board hearing before the undersigned in May 2009.
The record reflects that a claim of entitlement to service 
connection for postoperative scarring of the left knee remains 
unadjudicated.  


FINDINGS OF FACT

1.  In December 2009, the Board issued a decision as to each of 
the issues listed on the title page, above.  

2.  In November 2010, the Board was notified that the Veteran 
died in October 2009.


CONCLUSIONS OF LAW

1.  Due to the Veteran's death in October 2009, the Board's 
decision issued on December 3, 2009 is a nullity and is vacated.  
38 C.F.R. §§ 20.904, 20.1302 (2010).

2.  Due to the death of the Appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see 38 U.S.C.A. § 5151A (West Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the Appellant or his or her representative, or on the 
Board's own motion, when an Appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  In this case, when the Board issued a December 2009 
decision, the Board was unaware that the Veteran who submitted 
the appeal had died.  

In its December 2009 decision, the Board dismissed a claim for 
TDIU as withdrawn, denied claims for increased evaluations for 
degenerative joint disease of the left knee and for left knee 
instability with torn meniscus, granted service connection for a 
lumbar spine disability and for a cervical spine disability, 
granted service connection for right lower extremity 
radiculopathy, and Remanded claims for service connection for 
peripheral neuropathy of the left lower and bilateral upper 
extremities.  However, due to the death of the Veteran, the Board 
had no jurisdiction to issue that decision, and the Board finds 
that it must vacate its decision.  

As a matter of law, Appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the Appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  The Board 
notes that the record suggests that the spouse of the deceased 
Veteran, the Appellant whose appeal is addressed in this Vacatur 
and Dismissal, has taken steps to request such substitution.  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  
The Board notes that guidance was issued in August 2010; that 
guidance establishes what VA Form (21-601) should be completed.


ORDER

The December 3, 2009 Board decision addressing the issues of 
TDIU, an initial rating in excess of 10 percent for degenerative 
joint disease of the left knee, a rating in excess of 20 percent 
for left knee instability with torn meniscus, service connection 
for a lumbar spine disability to include as secondary to service-
connected left knee disabilities, service connection for a 
cervical spine disability to include as secondary to service-
connected left knee disabilities, service connection for 
neuropathy of the right and left lower extremities, to include as 
secondary to lumbar spine disability, and service connection for 
neuropathy of the right and left upper extremities, to include as 
secondary to cervical spine disability, is vacated.

The appeal is dismissed.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


